Case 1:20-bk-11138-VK            Doc 143 Filed 07/30/21 Entered 07/30/21 11:37:47           Desc
                                  Main Document     Page 1 of 2



  1 Michael J. Gomez (State Bar No. 251571)
     mgomez@frandzel.com
  2 Gerrick M. Warrington (State Bar No. 294890)
     gwarrington@frandzel.com
  3 FRANDZEL ROBINS BLOOM & CSATO, L.C.
    1000 Wilshire Boulevard, Nineteenth Floor
  4 Los Angeles, California 90017-2427
    Telephone: (323) 852-1000
  5 Facsimile: (323) 651-2577

  6 Attorneys for 5AIF SYCAMORE 2, LLC

  7

  8                                UNITED STATES BANKRUPTCY COURT

  9                                 CENTRAL DISTRICT OF CALIFORNIA

 10                                   SAN FERNANDO VALLEY DIVISION

 11

 12 In re                                                   Case No. 1:20-bk-11138-VK

 13 1465V DONHILL DRIVE, LLC,                               Chapter 11

 14                       Debtor and Debtor-in-             NOTICE OF WITHDRAWAL OF
                          Possession.                       MOTION TO REINSTATE DISMISSED
 15                                                         CHAPTER 11 BANKRUPTCY CASE
                                                            [DKT NOS. 139, 139-1, 139-2 AND 140]
 16
                                                            Date:    August 19, 2021
 17                                                         Time     1:30 p.m.
                                                            Place:   301
 18                                                                  21401 Burbank Blvd.
                                                                     Woodland Hills, CA 9167
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
      4311786v1 | 101162-0006                           1
                           NOTICE OF WITHDRAWAL OF MOTION TO REINSTATE DISMISSED
                          CHAPTER 11 BANKRUPTCY CASE [DKT NOS. 139, 139-1, 139-2 AND 140]
                                                                                  Case 1:20-bk-11138-VK            Doc 143 Filed 07/30/21 Entered 07/30/21 11:37:47            Desc
                                                                                                                    Main Document     Page 2 of 2



                                                                                    1             PLEASE TAKE NOTICE THAT 5AIF Sycamore 2, LLC ("5AIF") hereby withdraws its

                                                                                    2 Motion to Reinstate Dismissed Chapter 11 Bankruptcy Case (Dkt Nos. 139, 139-1, 139-2 and

                                                                                    3 140), filed herein on July 29, 2021, in order to re-file it using the appropriate ECF docket event.

                                                                                    4 Such withdrawal is made without prejudice to 5AIF's right to immediately re-file the Motion using

                                                                                    5 an alternative ECF docket event.

                                                                                    6

                                                                                    7 DATED: July 30, 2021                          FRANDZEL ROBINS BLOOM & CSATO, L.C.
                                                                                                                                    MICHAEL J. GOMEZ
                                                                                    8                                               GERRICK M. WARRINGTON
                                                                                    9
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10
                                                                                                                                    By:          /s/ Michael J. Gomez
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11                                                     MICHAEL J. GOMEZ
                                         LOS ANGELES, CALIFORNIA 90017‐2427




                                                                                                                                          Attorneys for 5AIF SYCAMORE 2, LLC
                                                                                   12

                                                                                   13
                                                   (323) 852‐1000




                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                        4311786v1 | 101162-0006                           2
                                                                                                             NOTICE OF WITHDRAWAL OF MOTION TO REINSTATE DISMISSED
                                                                                                            CHAPTER 11 BANKRUPTCY CASE [DKT NOS. 139, 139-1, 139-2 AND 140]
